United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 4, 2004

                                                          Charles R. Fulbruge III
                            No. 03-60912                          Clerk
                          Summary Calendar


JIMMY HARRIS,

                                     Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI, et. al,        Defendants,

MICHELLE D. EUBANKS, Director of Inmate Legal Assistance Program
at Southern Mississippi Correctional Institute; JOHNNIE DENMARK,
Deputy Warden of Southern Mississippi Correctional Institute;
AUCHOR DAVIS, Chief Correctional Officer at Southern Mississippi
Correctional Institute; GLORIA WEST, Lieutenant Correctional
Officers at Southern Mississippi Correctional Institute; BRENDA
SIMS, Lieutenant Correctional Officers of Southern Mississippi
Correctional Institute; DAN MCLEOD, Sergeant at Southern
Mississippi Correctional Institute; REGINA HANCOCK,
Classification Officer at Southern Mississippi Correctional
Institute; FLORENCE JONES, Classification Officer at Southern
Mississippi Correctional Institute; JIMMY PEARCE, Disciplinary
Chairperson/Hearing Officer at Southern Mississippi Correctional
Institute; C. DAVID TURNER, Superintendent of Southern
Mississippi Correctional Institute; ROBERT L. JOHNSON,
COMMISSIONER, MISSISSIPPI DEPARTMENT OF CORRECTIONS,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:01-CV-272-PG
                       --------------------

Before JOLLY, EMILIO M. GARZA, and PICKERING, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60912
                                -2-

     Jimmy Harris filed a civil rights action against the State

of Mississippi and numerous individual defendants.   The parties

consented to adjudication by a magistrate judge pursuant to

28 U.S.C. § 636(c).   Harris noticed an appeal from two orders

issued by the magistrate judge:   (1) an order refusing to

reconsider a previous order denying leave to file an amended

complaint, and (2) an order denying class certification.

     The parties dispute whether this court enjoys jurisdiction.

As a court of limited jurisdiction, this court has authority to

hear appeals only from “final decisions” under 28 U.S.C. § 1291,

interlocutory decisions under 28 U.S.C. § 1292, nonfinal

judgments certified as final under Federal Rule of Civil

Procedure 54(b), or some other nonfinal order or judgment to

which an exception applies.   See Briargrove Shopping Center Joint

Venture v. Pilgrim Enter., Inc., 170 F.3d 536, 538 (5th Cir.

1999).

     The orders appealed from are not final decisions under

28 U.S.C. § 1291, see Coopers & Lybrand v. Livesay, 437 U.S. 463,

467 (1978); Click v. Abilene Nat. Bank, 822 F.2d 544, 545 (5th

Cir. 1987), and we can discern no basis for appellate

jurisdiction.   Accordingly, the appeal is DISMISSED for lack of

jurisdiction.

     APPEAL DISMISSED.